Citation Nr: 1125721	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-33 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis, including the propriety of a reduction from 20 percent to 10 percent.

2.  Entitlement to service connection for right knee disorder as secondary to postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that reduced the rating of the left knee from 20 to 10 percent, effective July 1, 2007.

The issue of entitlement to service connection for a right knee disorder secondary to postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis is addressed in the REMAND portion of the document below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 2004 rating decision granted a 20 percent rating for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis on a "non-schedular" basis "because arthritis due to trauma."

2.  By a letter dated in October 15, 2006, the RO notified the Veteran that medical evidence reflected improvement and that VA proposed to reduce the rating to 10 percent.

3.  An April 2007 rating decision implemented a reduction to 10 percent for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis, effective July 1, 2007, as the disorder was not manifested by a limitation of left knee flexion less than 45 degrees, or a loss of more than 10 degrees of extension, or by lateral instability.

4.  A comparison of the medical evidence upon which a 20 percent disability rating was awarded, with the evidence received in connection with the rating reduction, shows that postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis in fact manifested at a level no higher than that accounted for by the 10 percent rating for limitation of motion symptoms, in that the disorder was no longer manifested with lateral instability.


CONCLUSION OF LAW

The rating for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis was properly reduced to 10 percent, and the criteria for restoration of a 20 percent rating for the disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.105(e), 3.159, 3.321(b)(1), 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to the decision appealed, VA notified the Veteran in July 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned.  The Board finds the letter fully time- and content-compliant  38 C.F.R. § 3.159(b).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  38 C.F.R. § 3.159(c).  The Veteran was afforded a meaningful opportunity to participate in the adjudication of the claims.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Id.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Rating Reduction

By way of history, the Veteran sustained a left knee meniscus tear in active service and underwent a medial menisectomy.  A May 1966 rating decision granted service connection for post operative of a left knee injury, and assigned a noncompensable rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, effective December 1965.  An August 1996 rating decision granted a 10 percent rating, effective May 1996.

In November 2003 VA received the Veteran's claim for an increased rating for his left knee.  The Veteran asserted that his symptoms had worsened, and that he might need a knee replacement.

The December 2003 examination report notes the Veteran reported severe persistent pain that was aggravated by walking.  On a scale on 1 to 10, the Veteran reported that his pain had increased from 7/10 to 9/10.  The Veteran also told the examiner that he was not sure if he wanted to have surgery, but he wanted to ask questions.  Physical examination of the left knee revealed pain on palpation over the anterolateral area without evidence of effusion, warmth, or crepitus.  Range of motion was from 0 to 100 with minimal discomfort.  The appellant could flex to 120 degrees increasing pain.  Slight laxity of the medial collateral ligament was also noted by the examiner.  X-rays revealed mild narrowing of the medial joint space.

The normal range of knee motion is from 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  The rating criteria provide for a 10 percent rating for active meniscus postoperative symptomatology.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  To warrant a rating of 20 percent for limitation of knee flexion, flexion must be limited to 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A limitation of extension to 10 degrees warrants a 10 percent rating.  A 20 percent rating requires that extension be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The examiner's finding of lateral instability notwithstanding, the February 2004 rating decision granted an increased rating from 10 to 20 percent.  The rating decision specifically stated that the increase was not based on the scheduler rating criteria but was a non-schedular rating based on arthritis due to trauma.

The current rating was triggered by VA's receipt of the Veteran's claim for an increased rating in May 2006.

Procedural Due Process

As a preliminary matter, the Veteran does not contend, and the evidence does not reflect, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e) (requiring, inter alia, notification of the proposed reduction in evaluation, a statement of the facts and reasons for such reduction, and an opportunity to submit evidence against a proposed reduction).  Therefore, the Board will focus only upon the propriety of the reduction, and given the submission of post-reduction evidence in connection with the restoration question during the pendency of the appeal whether, since the effective date of the reduction, the record presents a basis for a higher evaluation.

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1, 4.2, 4.10 and 4.13); 38 C.F.R. 3.344(c).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer, 2 Vet. App. at 281-2.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

As to the above, under 38 C.F.R. § 3.344(c), the pertinent disability rating must have continued for five years or more before the criteria in paragraphs (a) and (b) of 38 C.F.R. § 3.344 become applicable.  Here, since the 20 percent rating for the postoperative left knee residuals was granted effective in October 2003, and as the rating was reduced effective July 1, 2007, the rating was in effect for less than five years.  As such, the provisions of 38 C.F.R. § 3.344(a) and (b) are not applicable in this instance.  Thus, the salient question is whether subsequent examination showed the postoperative left knee residuals in fact improved.


Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

A July 2006 VA examination report notes that the examiner, Dr. S, who also conducted the 2003 examination, conducted a review of the claims file.  The report notes that the Veteran's primary complaint was pain, and that he used over-the-counter medications for relief his symptoms.  The report also notes that the Veteran had refused surgery.  The Veteran reported that he could stand for three to eight hours with only short rest periods and walk one to three miles.  The appellant stated that he did suffer from instability.  Physical examination revealed a pain free range of motion from 0 to 140 degrees.  There was no deformity of the joint.  

The Board notes that Dr. S used the VA AMIE examination worksheet.  As noted above, the section under "Joint Symptoms", reflects that the Veteran reported his left knee gave away, it was painful, and unstable.  The Veteran denied stiffness, weakness, or episodes of locking, dislocation or subluxation.  He did report constant effusion.  The Veteran also denied warmth, redness, or flare-ups.  Dr. S noted that there was no ankylosis of the left knee, and that x-rays showed minimal degenerative joint disease, and that chondrocalcinosis could not be excluded.  Dr. S noted no finding of instability of the left knee, and also noted that repetitive use would not result in an additional loss of range of motion.

The Veteran submitted a December 2006 report from his private orthopedist, Dr. P.  Dr. P's report notes that the last time the Veteran was seen at his practice was in 2001, and that then currently the appellant reported increasing difficulty with his left knee.  The Veteran still worked as a glass grinder, and he assessed the severity of his pain as 10/10.  Dr. P also noted that the Veteran reported that he had been advised by VA physicians to have a total knee replacement.  

Dr. P's physical examination revealed the Veteran's left knee surgical scar to be well healed.  The left knee exhibited a full range of motion.  There was a somewhat hypertrophic medial edge to the medial tibial plateau, but Dr. P noted that he did not detect any collateral or cruciate ligament instability.  There was no effusion into the joint.  Patellar apprehension sign was not present, and there was no knee crepitus.  A full weight bearing x-ray was read as having shown major, but not end-stage, narrowing of the medial joint space, and there was a horizontal linear calcification in the lateral joint line that indicated a calcified lateral meniscus.  Dr. P noted that the Veteran had never been advised of any type calcification problem in his left knee.  Dr. P diagnosed medial compartment arthritis and chondrocalcinosis, which correlated with the type surgery the Veteran underwent in service, and that the arthritis could be expected to progress.  The chondrocalcinosis was yet to be evaluated.  Dr. P noted that it was not likely that the left knee was improving, and that it could be expected to deteriorate over time.

Traumatic arthritis is rated under Diagnostic Code 5003 as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved.  Further, if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, but with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  With x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5003 and 38 C.F.R. § 4.59 based on painful motion, is in order where arthritis is established by x-ray findings and no actual limitation of motion of the affected joint is demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where a compensable limitation of motion is demonstrated in the joint, the Lichtenfels rule is not applicable.  

As set forth earlier, the objective findings at the December 2003 VA examination included a limitation of left knee flexion, but at the noncompensable rate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  The objective findings also included painful motion from 100 to 120 degrees.  Thus, the Veteran's left knee most nearly approximated the assigned 10 percent rating to reflect compensation for any functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45; Lichtenfels.  As also noted earlier, however, the RO granted an increased from 10 to 20 percent on a "non-schedular" basis.

Significantly, only the Under Secretary For Benefits or the Director, Compensation and Pension Service, is authorized to allow an increased rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).  Thus, it was improper for the RO to grant an increased rating on that basis, as the February 2004 rating decision notes.  The issue of clear and mistakable error in that decision, however, is not before the Board.  Nonetheless, the Board also notes that the Veteran's left knee manifested slight instability at the December 2003 examination.  Instability is not rated on the basis of limitation of motion.  Separate ratings for disabilities rated on the basis of limitation of motion, to include arthritis, and instability are appropriate where indicated by clinical findings.  See VAOPGCPREC No. 23-97 (July 1, 1997), cited at 62 Fed. Reg. 63,604 (1997).

As indicated earlier, the Veteran's rating was assigned under Diagnostic Code 5010-5259.  Hence, allowing a separate rating for instability would not have violated the prohibition against pyramiding.  See 38 C.F.R. § 4.14.  All of this is to say that the preponderance of the probative evidence shows the Veteran's left knee did in fact most nearly approximate a total rating of 20 percent for the post operative residuals as of the December 2003 examination.  

The question now, however, is did it improve?  The evidence shows that it did.

The Veteran earnestly asserts that the left knee did not improve but in fact increased in severity, as shown by his subjective belief that he needs a knee replacement.  The state of the evidence, however, constrains the Board to disagree with and reject the Veteran's assertions and belief.

Both private and VA examiners noted a full and pain-free range of left knee motion, which was not the case at the December 2003 examination.  Nonetheless, the Board partially agrees with Dr. P that the Veteran's left knee had not in fact improved.  The basis of the Board's finding is the x-ray evidence of calcification of the left knee meniscus, which Dr. P noted could be a residual of the prior surgery.  Worsening meniscus symptomatology can impact range of motion as well as knee pain.  See generally VAOPGCPREC No. 9-98 (Aug. 14, 1998), p. 4, cited at 63 Fed. Reg. 56,704 (1998).  Hence, notwithstanding full and pain-free range of left knee motion, the Board cannot in good conscience find that the left knee postoperative limitation of motion residuals had in fact improved.  A December 2006 VA outpatient entry notes that the Veteran could not relax, and he was guarded during examination of the left knee.  

The separate rating for instability, however, is an entirely separate issue.  Dr. S and Dr. P noted that the Veteran's left knee was stable to lateral stress.  The December 2006 VA outpatient entry also noted the left knee was stable.  As a result, the Board finds that when Dr. P opined the Veteran's left knee had not improved, he was addressing the state of the appellant's left knee arthritis and meniscus symptoms.
The March 2007 examination report notes that Dr. S again conducted a comprehensive review of the claims file and examined the Veteran.  The report notes the Veteran reported pain of 10/10 severity when he stood for eight hours or more, and that his walking was then one-half mile to a mile.  The Veteran also reported that he used a cane occasionally but not on a daily basis.  In fact he used a cane rarely.  Physical examination of the left knee revealed no tenderness on palpation of the surgical scar.  Range of motion was 0 to 140 degrees and without pain, and repetitive use testing did not change those values.  Dr. S noted that the March 2007 x-rays did not reveal any significant change as compared to the previous study of 2006.  Dr. S also noted that the Veteran continued to work.  In response to specific questions from the RO, Dr. S noted that there was no evidence of instability of the left knee, and that any left knee degenerative joint disease had not increased since 2003.

The Board acknowledges the Veteran's assertions that the fact he needs a knee replacement is sufficient for him to prevail.  As Dr. S observed, however, the issue of a knee replacement is not at all clear.  A November 2005 outpatient entry notes that the Veteran was in fact scheduled for a left knee replacement, but the appellant objected to the unavailability of the blood transfusion procedure he preferred.  On the other hand, the other orthopedists who evaluated the Veteran, to include Dr. P, opined a replacement was not indicated by the state of the Veteran's left knee, and aggressive conservative measures were suggested.  Following his comprehensive review of the claims file, Dr. S noted that it was not clear from the outpatient records that the Veteran had in fact been advised to have a total knee replacement, and he noted that neither did Dr. P suggest a knee replacement.  At the end of the day, however, the question whether the appellant needs a total knee replacement is not controlling.  Rather, it is the absence of continuing lateral instability that determines this appeal.

In sum, while the degree of the Veteran's left knee degenerative joint disease may not have increased between 2003 and 2007, the Board finds that neither did it decrease.  Other than an outpatient entry noted in November 2005, objective findings have not included instability.  Thus, the Board finds that the evidence compellingly shows an improvement in the left knee as concerned the instability of the lateral ligaments.  Thus, the reduction of the rating for the Veteran's knee disorder to 10 percent was supported by the evidence, as there was no longer a factual basis for a separate rating for instability.  38 C.F.R. §§ 3.44, 4.7, 4.71a, Diagnostic Code 5257.  

This state of affairs changed in March 2008.  At a VA examination held that month the Veteran reported constant achy pain, using a cane to ambulate, and that he could walk about 100 feet at a stretch.  Although he still worked, his difficulty standing made it the job difficult.  The Veteran reported left knee swelling, but he denied a history of flares and wear of a brace.  Physical examination revealed swelling, but no redness.  Range of motion was from 10 to 90 degrees with pain noted throughout the entire range of motion.  Repetitive motion testing did not change those values.  The examiner noted that there was no laxity or instability of the knee joint, and McMurray's and drawer signs were negative.  The examiner diagnosed left knee arthritis, already documented, and noted the Veteran was still independent in his activities of daily living.

Although the left knee continued to manifest as stable to lateral stress, the objective findings on clinical examination show the Veteran's left knee to have manifested by a limitation of extension, which had not formerly been the case.  The General Counsel, VA, has interpreted the rating criteria as allowing separate ratings, where shown by the clinical findings, for compensable limitation of motion on extension and flexion.  See VAOPGCPREC No. 9-2004 (September 17, 2004), cited at 69 Fed. Reg. 59,990 (2004).  (Emphasis added).

A limitation of extension of 10 degrees warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  In spite of this fact, the Veteran's total rating for his left knee disorder cannot increase because any limitation of flexion is noncompensable.  Thus, the compensable rating for a limitation of extension replaces the 10 percent previously allowable for arthritis shown by x-ray with noncompensable and painful limitation of motion.  Lichtenfels, 1 Vet. App. at 488.

The findings at the March 2011 VA examination were essentially identical to the those at the 2008 examination.  The preponderance of the evidence shows the Veteran's left knee postoperative residuals have not included lateral instability since the December 2003 examination.  The left knee continues to manifest with painful limitation of extension of a compensable degree and painful limitation of flexion of a noncompensable degree.  There is no evidence that repetitive use or pain results in additional loss of range of motion that would place flexion at 0 to 45 degrees or less.  See 38 C.F.R. §§ 4.40, 4.45.  The medical examiners specifically noted the absence of evidence of ankylosis.  Hence, there is no factual basis for a higher rating on that basis.  The preponderance of the evidence shows the left knee postoperative residuals have more nearly approximated the assigned 10 percent rating for the current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260, 5010-5261.

Extraschedular Consideration

The Board notes the evidence the Veteran's report that his left knee disability makes it difficult for him to perform his current work.  This evidence triggers an assessment of whether referral for extraschedular consideration is indicated.  See Barringer v. Peake, 22 Vet. App. 242 (2008) (Board must discuss whether referral for extraschedular consideration is indicated where raised by the evidence of record).

In exceptional cases, where the rating schedule is deemed inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the applicable criteria, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on an extraschedular basis in the first instance.  38 C.F.R. § 3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board may, however, determine whether a particular claim merits submission for an extraschedular evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO has considered the issue of an extraschedular rating and determined it inapplicable, the Board is not specifically precluded from affirming a RO conclusion that a claim does not meet the criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) for an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Before the Board may refer a case for extraschedular consideration, however, there first must be a finding that the Veteran's disability picture is exceptional.  To do so, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria considered in this case reasonably describe the Veteran's left knee postoperative residuals and their level and symptomatology.  This means the Veteran's disability is contemplated by the rating schedule, as the very symptoms manifested by his left knee is included in the schedular rating criteria.  Hence, the Veteran's disability picture is not exceptional.  As such, the currently assigned rating has already adequately addressed, as far as can practicably be determined, the average impairment of earning capacity due to the Veteran's service-connected left knee postoperative residuals.  See 38 C.F.R. § 4.1.  In the absence of an exceptional disability picture, the criteria for submission for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

The reduction of the rating assigned for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis to 10 percent, effective July 1, 2007, was proper.

Entitlement to a rating higher than 10 percent for postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis is denied.


REMAND

A May 2008 rating decision denied entitlement to service connection for a right knee disorder secondary to postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.  The Veteran filed a claim for this disorder in February 2008, and he submitted a timely notice of disagreement in July 2008.  The Board finds no indication in the claims file that a statement of the case has been issued to the Veteran.

In such cases, the appellate process has commenced and the Veteran is entitled to a statement of the case on the issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, the issue of entitlement to service connection for a right knee disorder as secondary to the appellant's left knee disorder must be remanded to the RO for additional action.

Accordingly, the case is REMANDED for the following action:

The AMC/RO shall issue a statement of the case with regard to the issue of entitlement to service connection for a right knee disorder secondary to postoperative residuals of a left knee injury with degenerative joint disease and chondrocalcinosis.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on the aforementioned issue should this claim be returned to the Board.  38 U.S.C.A. § 7104 (West 2002).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


